Case 1:21-cv-04433-RBK-AMD Document 1 Filed 03/08/21 Page 1 of 21 PageID: 1
Case 1:21-cv-04433-RBK-AMD Document 1 Filed 03/08/21 Page 2 of 21 PageID: 2




                  IN THE UNITED STATES DISTRICT COURT FOR
                         THE DISTRICT OF NEW JERSEY
____________________________________
                                     :
Britney Grisso-Leahey               :    CIVIL ACTION NO.
Waterford, NJ 08089                 :
                         Plaintiff,  :
       v.                            :
                                     :
Centers Health Care                 :    JURY TRIAL DEMANDED
43 N. White Horse Pike               :
Hammonton, NJ 08037                 :
                         Defendant. :
____________________________________:

                                           COMPLAINT

I.     INTRODUCTION

       Britney Grisso-Leahey was a dedicated and hardworking employee of Centers Health

Care, a healthcare company specializing in rehabilitation and skilled nursing services for sick

and elderly patients in Hammonton, New Jersey. During the early days of the COVID-19

pandemic, Ms. Grisso-Leahey, like millions of Americans, had to adjust to life while working at

home. The pandemic had a negative impact on her mental health. She experienced symptoms

related to her PTSD and depression, including debilitating fears about who would care for her

three (3) children if she became ill from the virus or succumbed to it.

       As the pandemic wore on, Centers Health Care experienced a COVID-19 outbreak in its

Hammonton facility, and scores of its patients and personnel became infected with the virus –

including some fatally. Thereafter, Centers Health Care attempted to force Ms. Grisso-Leahey

and other non-clinical staff to physically return to work inside its facilities. Faced with the

sudden reality of potentially contracting COVID-19, Ms. Grisso-Leahey’s fears about the virus

translated into immediate symptoms and a rapid worsening of her mental health conditions. So,

Ms. Grisso-Leahey informed her supervisor that she had a disability and was seeking reasonable

                                                  1
Case 1:21-cv-04433-RBK-AMD Document 1 Filed 03/08/21 Page 3 of 21 PageID: 3




accommodations to continue working from home. But her supervisor did not care. She callously

dismissed her request, telling Ms. Grisso-Leahey “we all have families at home with children”

and then fired her four days later. Centers Health Care fired Ms. Grisso-Leahey within days of

her request to accommodate her disability without any discussion or inquiry and in a brazen

violation of the law.

       Plaintiff now brings claims pursuant to the Americans with Disabilities Act, as amended,

42 U.S.C. §12101, et seq. (“the ADA”); and the New Jersey Law Against Discrimination, as

amended, N.J.S.A. 10:5-1, et seq. (“the NJLAD”). Plaintiff seeks damages, including without

limitation: back-pay, front pay, compensatory, and punitive. Plaintiff also seeks costs and

attorneys’ fees and all other such relief that this Court deems appropriate under the statutes

which form the basis of this matter.

II.    PARTIES

       1.       Plaintiff, Britney Grisso-Leahey, is an individual and a citizen of the State of

New Jersey. She resides in Waterford, New Jersey 08089.

       2.      Defendant Centers Health Care is a fully integrated post-acute care healthcare

company with corporate headquarters located at 4770 White Plains Road, Bronx, NY 10470.

       3.      Defendant Centers Health Care maintains a principal place of business at 43 N.

White Horse Pike, Hammonton, NJ 08037.

       4.      Defendant Centers Health Care is engaged in an industry affecting interstate

commerce and regularly does business in the State of New Jersey.

       5.      At all times material hereto, Defendant employed more than fifteen (15)

individuals.




                                                 2
Case 1:21-cv-04433-RBK-AMD Document 1 Filed 03/08/21 Page 4 of 21 PageID: 4




         6.    At all times material hereto, Defendant Centers Health Care acted as an

“employer” within the meaning of the statutes which form the basis of this matter.

         7.    At all times material hereto, Ms. Grisso-Leahey was an “employee” of Defendant

within the meaning of the statutes which form the basis of this matter.

         8.    At all times material hereto, Defendant Centers Health Care acted by and through

its authorized agents, servants, workers, and/or employees acting within the course and scope of

their employment with Centers Health Care and in furtherance of its business.

III.     JURISDICTION AND VENUE

         9.    The causes of action which form the basis of this matter arise under the ADA and

the NJLAD.

         10.   The District Court has jurisdiction over Count I (ADA) pursuant to 42 U.S.C.

§12117(a) and 28 U.S.C. §1331.

         11.   The District Court has supplemental jurisdiction over Count II (NJLAD) pursuant

to 28 U.S.C. §1367.

         12.   Venue is proper in the District Court under 28 U.S.C. §1391(b) and 42 U.S.C.

§2000e-5 because the actions complained of herein occurred within the jurisdictional limit of this

Court.

         13.   On or about June 3, 2020, Plaintiff filed a Charge of Discrimination with the

Equal Employment Opportunity Commission (“EEOC”), complaining of the acts of

discrimination alleged herein. Attached hereto and incorporated herein and marked as Exhibit

“1” is a true and correct copy of the EEOC Charge of Discrimination (with personal identifying

information redacted).




                                                3
Case 1:21-cv-04433-RBK-AMD Document 1 Filed 03/08/21 Page 5 of 21 PageID: 5




        14.    On or about December 8, 2020, the EEOC issued to Plaintiff a Dismissal and

Notice of Rights for Plaintiff’s EEOC Charge. Attached hereto and marked as Exhibit “2” is a

true and correct copy of that notice (with personal identifying information redacted).

        15.    Plaintiff has fully complied with all administrative prerequisites for the

commencement of this action.

IV.     FACTUAL ALLEGATIONS

        16.    Ms. Grisso-Leahey is a professional in the medical sales industry with nearly a

decade of relevant experience. She holds an associate degree in Radiographic Science and

maintains her license in Radiology through the New Jersey Department of Environmental

Protection.

        17.    While working for a previous employer, Ms. Grisso-Leahey met and interacted

with Nicole Montone, the Regional Director of Admissions and Marketing for Centers Health

Care in New Jersey.

        18.    Ms. Grisso-Leahey demonstrated her skills and competence in her work and was

recruited by Ms. Montone to join her in working for Centers Health Care.

        19.    Centers Health Care hired Ms. Grisso-Leahey as a Hospital Liaison in December

2018.

        20.    In that role, Ms. Grisso-Leahey was tasked with developing relationships with

discharge planners and agencies in her region so that they would direct patients and families to

Ms. Grisso-Leahey, who would then “sell” them on Centers Health Care’s facilities and

programs. Ms. Grisso-Leahey was assigned to select hospitals in New Jersey, where she was

expected to travel between them and market Centers Health Care’s services.




                                                 4
Case 1:21-cv-04433-RBK-AMD Document 1 Filed 03/08/21 Page 6 of 21 PageID: 6




        21.     Prior to joining Centers Health Care, Ms. Grisso-Leahey was diagnosed with

Posttraumatic Stress Disorder (“PTSD”) and Major Depressive Disorder in 2018.

        22.     PTSD is a physical or mental impairment that substantially limits one or major

life activities; for Ms. Grisso-Leahey these include but are not limited to Ms. Grisso-Leahey’s

ability to care for herself and her children, sleep, breath, learn, read, concentrate, think,

communicate, interact with others, and to work.

        23.     Major Depressive Disorder (“depression”) is a physical or mental impairment that

substantially limits one or more major life activities; for Ms. Grisso-Leahey these include but are

not limited to Ms. Grisso-Leahey’s ability to care for herself and her children, sleep, breath,

learn, read, concentrate, think, communicate, interact with others, and to work.

        24.     She did not disclose these diagnoses during her hiring or early employment with

Centers Health Care as they did not at that time impact her ability to work and, therefore, she did

not believe any disclosure was necessary.

        25.     Prior to March 2020, Ms. Grisso-Leahey’s PTSD and depression symptoms were

managed through medication and treatment.

        26.     In March 2020, the United States experienced its first wave of lockdowns due to

the COVID-19 pandemic.

        27.     Health care and skilled nursing facilities for the elderly were especially hard-hit,

as people in vulnerable populations such as those over age 65, individuals with pre-existing heart

and lung conditions, and folks living in congregate settings were at greatest risk to contract the

disease and experience the most acute symptoms.

        28.     In late March 2020, New Jersey Governor Phil Murphy issued a series of

Executive Orders in response to the COVID-19 pandemic, including closing or locking down



                                                   5
Case 1:21-cv-04433-RBK-AMD Document 1 Filed 03/08/21 Page 7 of 21 PageID: 7




business deemed “non-essential” and directing that essential businesses such as health care

facilities allow for their non-clinical staff to work remotely.

       29.     Centers Health Care complied with the Governor’s orders and its marketing and

Hospital Liaison employees in New Jersey began working from home.

       30.      Ms. Grisso-Leahey was among those employees instructed to work from home.

       31.     The pandemic negatively impacted Ms. Grisso-Leahey’s mental health. She

started experiencing symptoms related to her PTSD and depression, such as panic attacks,

anxiety attacks, insomnia, and difficulty breathing.

       32.     Between March and May 2020, Ms. Grisso-Leahey experienced nightmares about

the patients she was admitting to Centers Health Care facilities and what would become of them

because of the virus, as well as debilitating fears about who would care for her three (3) teenage

children if she became ill from the virus or succumbed to it.

       33.     These impairments substantially limited Ms. Grisso-Leahey’s ability to care for

herself and her children, sleep, breath, learn, read, concentrate, think, communicate, interact with

others, and to work.

       34.     Ms. Grisso-Leahey believed that her anxiety and panic attacks were becoming too

much for her to handle, so she consulted with her therapist who suggested increases in her

medication.

       35.     Despite the horrors of the pandemic and the personal challenges she faced due to

her medical conditions, Ms. Grisso-Leahey performed well at work, exceeding her April 2020

admissions target by nearly double.

       36.     Meanwhile, conditions within Centers Health Care’s New Jersey facilities were

decidedly not good. The facilities had sick residents and sick employees and they were



                                                  6
Case 1:21-cv-04433-RBK-AMD Document 1 Filed 03/08/21 Page 8 of 21 PageID: 8




struggling to provide clinical care. By mid-May 2020, Centers Health Care’s facility in

Hammonton, NJ would experience 207 confirmed COVID-19 cases and at least 29 confirmed

deaths due to COVID-19.

        37.     On Wednesday, May 6, 2020, Ms. Montone sent an email to Centers Health

Care’s four (4) New Jersey-based Hospital Liaisons in which she advised the Liaisons that

Defendant would require them to be physical present in its facilities on a rotating basis, even

though the work they were expected to continue performing could be done remotely. Ms.

Montone indicated that the Liaisons would need to begin rotating into the facilities despite the

worsening COVID-19 outbreak in those same facilities.

        38.     Ms. Grisso-Leahey was instructed to report to Centers’ Hammonton, New Jersey

facility later that week.

        39.     Ms. Grisso-Leahey was aware of the COVID-19 outbreak within the Hammonton

facility at the time of the May 6, 2020 email and was terrified by the prospect of contracting the

virus. She became consumed by fears that she would contract the virus, succumb to it, and that

her children would be left to fend for themselves. Faced with the sudden reality of potential

COVID-19 exposure, Ms. Grisso-Leahey’s terror translated into immediate symptoms and a

rapid worsening of her mental health conditions. Her mental health status during this time was

untenable as she was nearly unable to function.

        40.     So, Ms. Grisso-Leahey responded to Ms. Montone soon after receiving the May 6,

2020 email and informed her that she was unable to put herself at risk given the numerous

confirmed COVID-19 cases at the Hammonton facility. She was the sole provider for her three

(3) children and was concerned for her safety and the health of her family. She further noted that

she could reasonably perform the non-clinical administrative duties at home, stating that she was



                                                  7
Case 1:21-cv-04433-RBK-AMD Document 1 Filed 03/08/21 Page 9 of 21 PageID: 9




“more than happy to assist with calls, but I will need them to be forwarded to my phone so that I

can continue to perform my duties.”

       41.     Ms. Montone responded a short time later on May 6, 2020 by noting “we all have

families with children” and that Ms. Grisso-Leahey was nonetheless expected to assume

rotations at the Hammonton facility as instructed.

       42.     Ms. Grisso-Leahey contacted her healthcare provider so she could submit medical

support for her request for accommodation to work from home. In response, Ms. Grisso-

Leahey’s healthcare provider increased her medication and provided a note directing that Ms.

Grisso-Leahey be permitted to work from home from May 7, 2020 through May 31, 2020.

       43.     The May 7, 2020 doctor’s note stated that Ms. Grisso-Leahey was “required to

work from home from 5/7/2020 till 5/31/2020. [Ms. Grisso-Leahey is] currently being treated for

exacerbation of chronic condition and med. treatment adjustment.”

       44.     Ms. Grisso-Leahey provided the note to Ms. Montone on Thursday, May 7, 2020.

       45.     Ms. Montone acknowledged receipt of the note on May 7, 2020 when she

responded “noted, thanks.”

       46.     Ms. Grisso-Leahey did not receive any other response from Ms. Montone or

anyone else at Centers Health Care regarding her request for a reasonable accommodation in the

form of continued work-from-home and call forwarding on May 7, 2020.

       47.     On Monday, May 11, 2020, Ms. Grisso-Leahey received a call from Ms.

Montone, Merrill Egerton, a Centers Health Care’s employee within its Human Resources

Department, and Eitan Nat, Centers Health Care site Administrator, informing her that her

employment with Centers would be terminated effective May 12, 2020.




                                                8
Case 1:21-cv-04433-RBK-AMD Document 1 Filed 03/08/21 Page 10 of 21 PageID: 10




       48.     Ms. Montone informed Ms. Grisso-Leahey that she was being terminated because

the company needed to hire more essential personnel to be physically inside its facilities.

       49.     Ms. Grisso-Leahey complained that she was terminated because she had provided

a doctor’s note seeking reasonable accommodations for her disability.

       50.     Prior to informing Ms. Montone of her disability and prior to seeking reasonable

accommodations for her disability, she had no indication that her job was in jeopardy.

       51.     Ms. Grisso-Leahey had no performance or disciplinary issues throughout her

employment with Centers Health Care.

       52.     Ms. Grisso-Leahey had no option or opportunity to remain employed with Centers

Health Care.

       53.     To the best of her knowledge, information and belief, Ms. Grisso-Leahey was the

only Hospital Liaison reporting to Ms. Montone who was terminated effective May 12, 2020.

       54.     Centers Health Care retained all non-disabled, and/or employees who did not seek

reasonable accommodations for a disability and/or employees Centers Health Care regarded as

disabled in its New Jersey facilities.

       55.     To the best of her knowledge, information and belief, Ms. Grisso-Leahey was

replaced by a non-disabled individual and/or an individual not regarded by Centers Health Care

as disabled.

       56.     Defendant Centers Health Care terminated Plaintiff’s employment because of her

disability and/or because it regarded her as disabled and/or in retaliation for her request to

accommodate her disability by working from home.




                                                  9
Case 1:21-cv-04433-RBK-AMD Document 1 Filed 03/08/21 Page 11 of 21 PageID: 11




          57.   Defendant Centers Health Care’s stated reasons for terminating Ms. Grisso-

Leahey’s employment were just a pretext for disability discrimination and/or retaliation for her

request to accommodate her disability by working from home.

          58.   Defendant Centers Health Care’s stated reason for Ms. Grisso-Leahey’s

termination is pre-textual.

          59.   Ms. Grisso-Leahey has a disability as defined by the ADA in that she is diagnosed

with PTSD and depression, conditions that substantially limit her major life activities, including,

but not limited to, Ms. Grisso-Leahey’s ability to care for herself and her children, sleep, breath,

learn, read, concentrate, think, communicate, interact with others, and to work.

          60.   Ms. Grisso-Leahey is a qualified individual as defined by the ADA as she

possesses the requisite knowledge, skill, and experience to perform the essential functions of her

position as Hospital Liaison with or without reasonable accommodation and that she did so

throughout her employment with Defendant Centers Health Care.

          61.   Ms. Grisso-Leahey’s disability and Defendant Centers Health Care’s regarding

her as disabled, was a motivating and/or determinative factor in connection with Defendant

Centers Health Care’s discriminatory and retaliatory treatment of her.

          62.   Ms. Grisso-Leahey made a request for a reasonable accommodation under the

ADA in the form of asking that be allowed to continue working from home from May 7, 2020

through May 31, 2020, and that any phone calls to the Hammonton facility be forwarded to her

phone. Ms. Grisso-Leahey’s request for this accommodation was a motivating and/or

determinative factor in Defendant Centers Health Care’s discriminatory and retaliatory treatment

of her.




                                                 10
Case 1:21-cv-04433-RBK-AMD Document 1 Filed 03/08/21 Page 12 of 21 PageID: 12




       63.     Ms. Grisso-Leahey proposed accommodation to continue working from home and

to forward calls from the Hammonton facility to her phone was reasonable. Plaintiff’s proposed

accommodation did not impose an undue hardship on Defendant.

       64.     Defendant Centers Health Care did not engage in any interactive process to

determine whether it could reasonably accommodate Ms. Grisso-Leahey’s request to continue

working from home and to receive call forwarding from the Hammonton facility.

       65.     Defendant Centers Health Care failed to provide Ms. Grisso-Leahey’s requested

accommodation or any other reasonable accommodation and instead terminated her employment

within five days of learning of her disability/request for reasonable accommodations due to a

disability and/or having regarded her as disabled.

       66.     Defendant Centers Health Care failed to prevent or address the discriminatory and

retaliatory conduct referred to herein and further failed to take corrective and remedial measures

to make the workplace free of discriminatory and retaliatory conduct.

       67.     As a direct and proximate result of Defendant Centers Health Care’s

discriminatory conduct, Ms. Grisso-Leahey has in the past incurred, and may in the future incur,

a loss of earnings and/or earning capacity, loss of benefits, pain and suffering, embarrassment,

humiliation, loss of self-esteem, mental anguish, and loss of life’s pleasures, the full extent of

which is not known at this time.

       68.     Ms. Grisso-Leahey is now suffering and will continue to suffer irreparable injury

and monetary damages as a result of Defendant Centers Health Care’s discriminatory acts unless

and until this Court grants the relief requested herein.

       69.     Defendant Centers Health Care’s conduct in terminating Ms. Grisso-Leahey was

especially egregious conduct as it was carried out by its upper management employees.



                                                 11
Case 1:21-cv-04433-RBK-AMD Document 1 Filed 03/08/21 Page 13 of 21 PageID: 13




        70.     No previous application has been made for the relief requested herein.

                                          COUNT I – ADA

        71.     Plaintiff incorporates the previous paragraphs above by reference, as if set forth

herein in their entirety.

        72.     By committing the foregoing acts of discrimination and retaliation against Ms.

Grisso-Leahey, Defendant Centers Health Care violated the ADA.

        73.     Defendant Centers Health Care acted intentionally, and with malice and/or reckless

indifference to Ms. Grisso-Leahey’s rights, and its conduct warrants the imposition of punitive

damages.

        74.     As a direct and proximate result of Defendant Centers Health Care’s violation of

the ADA, Ms. Grisso-Leahey has suffered the injuries, damages, and losses set forth herein.

        75.     Ms. Grisso-Leahey is now suffering and will continue to suffer irreparable injury

and monetary damages as a result of Defendant Centers Health Care’s discriminatory acts unless

and until this Court grants the relief requested herein.

        76.      Ms. Grisso-Leahey is entitled to all costs and attorneys’ fees incurred as a result of

the unlawful behavior complained of herein.

        77.     No previous application has been made for the relief requested herein.

                                        COUNT II –NJLAD

        78.     Plaintiff incorporates the previous paragraphs above by reference, as if set forth

herein in their entirety.

        79.     Defendant Centers Health Care, by the above-described discriminatory acts, has

violated the NJLAD.




                                                  12
Case 1:21-cv-04433-RBK-AMD Document 1 Filed 03/08/21 Page 14 of 21 PageID: 14




       80.      As a direct and proximate result of Defendant Centers Health Care’s discriminatory

conduct, Ms. Grisso-Leahey has sustained the injuries, damages, and losses set forth herein, and

has incurred attorney’s fees and costs.

       81.      Ms. Grisso-Leahey is now suffering and will continue to suffer irreparable injury

and monetary damages as a result of Defendant Centers Health Care’s discriminatory and unlawful

acts unless and until this Court grants the relief requested herein.

       82.      No previous application has been made for the relief requested herein.

                                              RELIEF

       WHEREFORE, Plaintiff respectfully requests that this Court enter judgment in favor of

Plaintiff and against Defendant:

       a.       declaring the acts and practices complained of herein to be in violation of the ADA;

       b.       declaring the acts and practices complained of herein to be in violation of the

NJLAD;

       c.     entering judgment against Defendant and in favor of Plaintiff in an amount to be

determined;

       d.     enjoining and restraining permanently the violations alleged herein;

       e.     awarding compensatory damages to Plaintiff to make Plaintiff whole for all past and

future lost earnings, benefits, and earning capacity, which Plaintiff has suffered and will continue

to suffer as a result of Defendant’s discriminatory and unlawful misconduct;

       f.       awarding compensatory damages to Plaintiff for past and future emotional upset,

mental anguish, humiliation, loss of life’s pleasures, and pain and suffering;

       g.       awarding Plaintiff costs of this action, together with reasonable attorney’s fees;

awarding punitive damages to Plaintiff;



                                                 13
Case 1:21-cv-04433-RBK-AMD Document 1 Filed 03/08/21 Page 15 of 21 PageID: 15




      h.     awarding Plaintiff such other damages as are appropriate under the ADA, and the

NJLAD; and

      i.     granting such other and further relief as this Court deems appropriate.



                                           CONSOLE MATTIACCI LAW, LLC



Dated: March 8, 2021               BY:     _____________________________
                                           Julie A. Uebler (255212017)
                                           110 Marter Avenue, Suite 105
                                           Moorestown, NJ 08057
                                           Telephone: (856) 854-4000
                                           Facsimile: (215) 565-2852
                                           uebler@consolelaw.com

                                           Attorneys for Plaintiff Britney Grisso-Leahey




                                              14
Case 1:21-cv-04433-RBK-AMD Document 1 Filed 03/08/21 Page 16 of 21 PageID: 16




                           Exhibit 1
Case 1:21-cv-04433-RBK-AMD Document 1 Filed 03/08/21 Page 17 of 21 PageID: 17
LJ
     Case 1:21-cv-04433-RBK-AMD Document 1 Filed 03/08/21 Page 18 of 21 PageID: 18



                                        EEOC Charge of Discrimination
                                                   Page2of3
                                          Initials of Charging Party - �
                                                                         M_c/
        2.   Harm Summary

             I have been discriminated against because of my disability (including history of and regarded as)
             and retaliated against because of my seeking reasonable accommodations for my disability.
             Evidence of the discriminatory and retaliatory conduct to Which I have been subjected includes,
             but is not limited to, the following:

                     (a) On December 27, 2019, I received a bonus for e)(ceeding my quota.

                     (b) On May 6, 2020, In an email from Montone to Hospital Liaison employees, she stated
                         that Respondent was "going to need aour assistance in the buildings- ... to assist
                         with calls."

                     (c) On May 7, 2020, In an email to Montone, I submitted a doctor's note, requesting to
                         work from home from May 7, 2020 to May 31, 2020. My doctor's note stated that I
                         was "being treated for exacerbation of chronic condition and treatment adjustment."

                     (d) On May 7, 2020, Montone responded to my above email, stating "Noted- thanks."

                     (e) I was able to, and did, perform my job duties and responsibilities from home.

                     (f) On May 11, 2020, in a phone call with Montone and Merrill Egerton, Human
                         Resources, Respondent terminated my employment, effective May 12, 2020. The
                         stated reason was that Respondent needed to hire more essential personnel to be
                         present in Respondent's building. I complained that I was terminated because of my
                         doctor's note.

                     (g) Respondent terminated my employment because of my disability and/or my seeking
                         reasonable accommodations for my disability.

                     (h) Before I Informed Respondent of my disability and sought reasonable
                         accommodations for my disability, I had no indicatioli that my job was in jeopardy.

                     (i) I had no performance or disciplinary issues throughout my employment.

                     m At the time of my termination, I had doubled my sales quota.

                     (k) 1 had no option or opportunity to remain employed with Respondent.

                     (I) I was the only Hospital Liaison reporting to Montone who was termiMted effective
                         May 12, 2020.

                     (m) Respondent assigned my Job duties and tesponsibilities to nondisabled employees
                         and/or employees who had not sought reasonable accommodations for a disability.
                         was as, if not more, qualified to perform rny job duties than the nondisabled
                         employees and/or employees who had not sought reasonable accomli'IOdations for a
                         disability who were assigned my job duties and responsibilities.

                     (n) Respondent's disability discriminatory and retaliatory conduct towatd me has caused
                         me emotional distress.
Case 1:21-cv-04433-RBK-AMD Document 1 Filed 03/08/21 Page 19 of 21 PageID: 19



                                EEOC Charge of Discrimination

                                                                  --;f�J_j
                                           Page 3 of 3
                                  lnlllals of Charging Party -
                                                                  �
  B.    1.   Respondent's Stated Reasons

             (a)     Respondent's stated reason for terminating my employment, that Respondent
                     needed to hire more essential personnel to be present in Respondent's building,
                     is pretext for disability discrimination and/or retaliation for seeking reasonable
                     accommodations for my disability.

             (b)     Respondents offered no explanation for failing to remedy or prevent the disability
                     discrimination and retaliation to which I was subjected.


  C.    1.   Statutes and Bases for Allegations

             I believe that Respondent has discriminated against me based on rny disability (including
             history of and regarded as) and retaliated against me based on my seeking reasonable
             accommodations for my disability, in violation of the Americans with Disabilities Act, as
             amended, 42 U.S.C. § 12101, et seq. ("ADA"), and the New Jersey Law Against
             Discrimination, as amended, N.J.S.A. § 10:5-1, et seq. ("NJLAD") as set forth herein.
Case 1:21-cv-04433-RBK-AMD Document 1 Filed 03/08/21 Page 20 of 21 PageID: 20




                           Exhibit 2
Case 1:21-cv-04433-RBK-AMD Document 1 Filed 03/08/21 Page 21 of 21 PageID: 21
